Exhibit 99.1 Oxford Immunotec Reports Fourth Quarter and Full Year 2016 Financial Results ● Fourth quarter revenue of $23.7 million, an increase of 41% compared to prior year period ● Fourth quarter Tuberculosis revenue of $ million, an increase of 22 % compared to prior year period ● Fourth quarter Tick-borne disease and other revenue of $3.3 million ● Full year 2016 revenue of $86.1 million increased 37% compared to prior year ● Completed $40 million debt financing made up of term loan and revolving line of credit ● Announces guidance for full year 2017 revenue of between $102 and $105 million OXFORD, United Kingdom and MARLBOROUGH, Mass., February 28, 2016 (GLOBE NEWSWIRE) Oxford Immunotec Global PLC (Nasdaq: OXFD), a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of underserved immune-regulated conditions, today announced fourth quarter and full year 2016 financial results. “We are very pleased with our performance during the fourth quarter and throughout 2016, as we evolved from a single-product company to a multi-product company” said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Our core tuberculosis (TB) business grew ahead of our expectations, with strong growth in the U.S. market during the fourth quarter. As we look to 2017 and beyond, we expect to continue to drive top line growth through the continued strong performance of our core TB business, growth in our recently acquired tick-borne disease franchise and the introduction of products currently in development. Additionally, weare focused on progressingtowards profitabilitythrough expanding margins and driving operating leverage.” By revenue type, total revenues were, in millions: Three Months Ended December 31, Full Year Ended December 31, Percent Change Percent Change Product $ 9.3 $ 8.2 14 % $ 36.4 $ 30.2 21 % Service 67 % 52 % Total Revenue $ 23.7 $ 16.8 41 % $ 86.1 $ 62.8 37 % By indication, total revenues were, in millions: Three Months Ended December 31, Full Year Ended December 31, Percent Change Percent Change Tuberculosis $ 20.4 $ 16.8 22 % $ $ 62.8 25 % Tick-Borne Disease and Other 3.3 - N/M - N/M Total Revenue $ 23.7 $ 16.8 41 % $ 86.1 $ 62.8 37 % By geography, total revenues were, in millions: Three Months Ended December 31, Full Year Ended December 31, Percent Change Percent Change As Reported Constant Currency As Reported Constant Currency United States $ 14.7 $ 8.4 76 % 76 % $ 49.5 $ 31.4 58 % 58 % Europe & ROW 1.7 1.8 -5 % 4 % 7.0 7.1 -1 % 5 % Asia 7.3 6.6 9 % 3 % 29.6 22 % 15 % Total revenue $ 23.7 $ 16.8 41 % 39 % $ 86.1 $ 62.8 37 % 35 % (1) Changes in revenue include the impact of changes in foreign currency exchange rates. We use the non-GAAP financial measure "constant currency basis" in our filings to show changes in our revenue without giving effect to period-to-period currency fluctuations. We consider the use of a period over period revenue comparison on a constant currency basis to be helpful to investors, as it provides a revenue growth measure free of positive or negative volatility due to currency fluctuations. Fourth Quarter 2016 Financial Results Revenue for the fourth quarter of 2016 was$23.7 million, representing 41% growth over the fourth quarter 2015 revenue of$16.8 million. On a constant currency basis, revenue growth was 39% versus the prior year period. Tuberculosis revenue for the fourth quarter of $20.4 million increased 22% over the prior year period. 2016 fourth quarter product revenue was$9.3 million,representing a 14% increase from product revenue of$8.2 millionin the fourth quarter of 2015. The increase in product revenue was primarily attributable to growth in China as well as revenue from Immunetics. Service revenue for the fourth quarter of 2016 was $14.4 million, up 67% from 2016 fourth quarter revenue of$8.6 million. The increase in service revenue was primarily driven by tuberculosis volume increases in the United States as well as revenues from Imugen. United Statesrevenue was$14.7 millionin the fourth quarter of 2016, representing 76% growth over revenue of$8.4 millionin the prior year period. The increase was primarily due to revenue related to the Imugen and Immunetics acquisitions, as well as strong organic growth in our core tuberculosis business. United States tuberculosis revenue grew 37% over the prior year period, driven primarily by increased volume in the institutional and physician office segment. Europe& ROW revenue was$1.7 millionin the fourth quarter of 2016, representing a 5% decrease compared to the fourth quarter of 2015. On a constant currency basis, Europe & ROW increased 4% versus the fourth quarter of 2015. Asiarevenue was$7.3 millionin the fourth quarter of 2016, representing 9% growth over 2015 fourth quarter revenue of$6.6 million. On a constant currency basis,Asiagrew 3% versus the fourth quarter of 2015. Gross profit for the fourth quarter of 2016 was$12.5 million, an increase of$4.0 millionover gross profit of$8.5 millionin the same period of 2015. Gross margin was 52.8%, an increase of 240 basis points from the gross margin of 50.4% in the fourth quarter of 2015. The increase in gross margin was driven by favorable product mix, operational efficiency and the favorable impact of currency movements. 2 Operating expenses were$19.7 millionin the fourth quarter of 2016, an increase of$5.0 million compared to$14.7 millionin the same period last year. The increase in operating expenses was largely due to the inclusion of operating expenses and deal costs related to the Imugen and Immunetics acquisitions, as well as increased clinical expenses. In addition, during the fourth quarter we recorded impairment charges related to acquired IPR&D substantially offset by a credit related to the change in fair value of the related contingent consideration. Net loss for the fourth quarter of 2016 was$4.9 million, or$0.22 per share, compared to$6.4 million, or$0.29 per share, in the fourth quarter of 2015. Net loss per share was based on 22,412,691 and 22,264,307 weighted average ordinary shares outstanding for the fourth quarters of 2016 and 2015, respectively. EBITDA for the fourth quarter was$(6.9) millioncompared to$(5.7) millionin the fourth quarter of 2015.Adjusted EBITDA was$(5.2) millionfor the fourth quarter compared to$(4.7) millionin the same period in 2015. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Full Year 2016 Financial Results Revenue for the full year 2016 was$86.1 million, representing 37% growth over the full year 2015 revenue of$62.8 million. On a constant currency basis, revenue growth was 35% versus the prior year. Tuberculosis revenue for the full year of $78.6 million increased 25% over the prior year period. 2016 full year product revenue was$36.4 millionrepresenting a 21% increase from product revenue of$30.2 millionin the full year 2015. The increase in product revenue was primarily attributable to volume growth in Asia. Service revenue for the full year 2016 was $49.6 million, up 52% from $32.6 million in the full year 2015. The increase in service revenue was primarily driven by increased volume in the United States, specifically in the institutional and patient testing segments, as well as revenue from Imugen. United Statesrevenue was$49.5 millionin the full year 2016 representing 58% growth compared to full year 2015 revenue of$31.4 million. Growth was driven primarily by significant volume increases in the institutional and patient testing segments as well as the contribution from Imugen and Immunetics. Europe& ROW revenue was$7.0 millionin the full year 2016 representing a 1% decrease compared to full year 2015 revenue of$7.1 million. On a constant currency basis, Europe & ROW grew 5% versus the full year 2015. Asiarevenue was$29.6 millionin the full year 2016 representing 22% growth over full year 2015 revenue of$24.3 million. On a constant currency basis,Asiagrew 15% versus the full year 2015. The increase was driven by continued growth in both China and Japan. Gross profit for the full year 2016 was$46.6 million, an increase of$13.4 millionover gross profit of$33.2 millionin the full year 2015. Gross margin was 54.1%, an increase of 120 basis points from a gross margin of 52.9% in the full year 2015. The increase in gross margin was primarily due to product mix, cost efficiency gains and the favorable impact of currency movements, partially offset by the negative impact of lower margin revenue from Imugen and Immunetics. Operating expenses were$72.6 millionin the full year 2016, an increase of$15.2 millioncompared to$57.4 millionin the full year 2015. The increase in operating expenses was primarily due to the inclusion of operating costs from both Imugen and Immunetics as well as increased headcount, acquisition related expenses and clinical expenses. In addition, we recorded impairment charges related to acquired IPR&D and a substantially offsetting credit related to the change in fair value of the related contingent consideration. 3 Net loss for the full year 2016 was$22.3 million, or$1.00 per share, compared toa loss of $24.5 million, or$1.12per share, for the full year 2015. Net loss per share was based on 22,353,713 and 21,781,933 weighted average ordinary shares outstanding for the full years 2016 and 2015, respectively. EBITDA for the full year 2016 was $(22.2) millioncompared to$(22.1) millionfor the full year 2015.Adjusted EBITDA was$(18.5) millionfor the full year 2016 compared to$(18.2) millionfor the full year 2015. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Cash and cash equivalents were$59.1 millionas ofDecember 31, 2016compared to$37.3 millionas ofSeptember 30, 2016. Immunetics Acquisition On October 12, 2016, the Company completed the acquisition of Immunetics, Inc., a Massachusetts-based diagnostics company focused on developing specialized tests for infectious diseases, such as Lyme disease, for $6 million in cash and up to an additional $6 million in cash payable on the achievement of certain revenue thresholds and pipeline related milestones over the next three years. Debt Financing On October 4, 2016, the Company entered into an agreement with MidCap Financial that provided the Company with $40 million in debt financing, comprised of both a term loan and a revolving line of credit. The agreement provides the Company with a term loan of $30 million which matures five years from closing. The term loan accrues interest at a rate of LIBOR plus 7.60% with interest-only payments for the first 24 months, with the ability to extend to 48 months subject to certain conditions, before the loan begins to amortize. The agreement also provides the Company with a revolving line of credit of up to $10 million upon closing. The revolving line of credit matures five years from closing and accrues interest at LIBOR plus 4.45%. Based on certain conditions, both the term loan and the revolving line of credit may be increased by an additional $10 million to support the Company's future growth. Business Outlook We expect to report revenue of between$20.8 and$21.3 million for the first quarter of 2017. We expect to report full year 2017 revenue of between$102and$105 million, representing 19% - 22% year-over-year growth. We expect revenue to increase 21% to 24% for the year using constant exchange rates. Conference Call Oxford Immunotecwill host a conference call onTuesday, February 28, 2016at5:00 p.m. Eastern Timeto discuss its fourth quarter and full year 2016 financial results. The call will be concurrently webcast. To listen to the conference call on your telephone, please dial (855) 363-5047 for United Statescallers and +1 (484) 365-2897 for international callers and reference confirmation code 59419141 approximately ten minutes prior to start time. To access the live audio webcast or subsequent archived recording, visit the Investor Relations section ofOxford Immunotec'swebsite at www.oxfordimmunotec.com . The replay will be available on the Company's website for approximately 60 days. 4 AboutOxford Immunotec Oxford Immunotec Global PLC is a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of underserved immune-regulated conditions. The Company’s first product is the TSPOT®
